Citation Nr: 1225281	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of anesthesia administered by VA prior to right elbow surgery on December 30, 2009, to include numbness in the right wrist and right thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of right elbow surgery, to include numbness in the right wrist and thumb.  

The essence of the Veteran's claim is that he has additional disability in the form of right wrist and right thumb numbness as a result of anesthesia administered by VA prior to an aborted surgery that was scheduled for December 30, 2009.  Given the foregoing, the issue has been recharacterized as reflected in the title page.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript is of record.  He submitted additional evidence at the time of the hearing, which was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ) and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  Right carpal tunnel syndrome pre-existed the administration of anesthesia by VA prior to right elbow surgery on December 30, 2009.

2.  The numbness in the right wrist and right thumb the Veteran complains of are a continuation of the right carpal tunnel syndrome.

3.  Right carpal tunnel syndrome was not aggravated by the administration of anesthesia on December 30, 2009; post-anesthesia electrodiagnostic testing reveals that right carpal tunnel syndrome has progressed normally.  

4.  The Veteran does not have a qualifying additional disability as a result of the anesthesia administered by VA on December 30, 2009.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of anesthesia administered by VA prior to right elbow surgery on December 30, 2009, to include numbness in the right wrist and right thumb, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303(c), 3.361, 4.9 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to VA compensation under 38 U.S.C.A. § 1151 based on his contention that anesthesia administered by VA prior to an aborted surgery (right elbow removal of loose body at medial epicondyle decompression and possible neuroplasty ulnar nerve) that was scheduled for December 30, 2009 has resulted in numbness of his right wrist and right thumb.  He asserts that the VA anesthesiologist was negligent in the administration of Lidocaine, a nerve block, prior to the planned surgery in that it contained an overdose of Epinephrine, which resulted in numbness of his right thumb, wrist and hand.  The Veteran contends that this numbness is unrelated to carpal tunnel syndrome (CTS), as alleged by VA, and that he did not have CTS prior to the surgery.  He also asserts that he has not reacted to Lidocaine with Epinephrine on any other occasion and that he is not allergic to Lidocaine.  See May 2010 VA Form 21-4138; May 2010 statement in support of claim; November 2010 VA Form 21-4138; December 2010 appeal election form; May 2011 VA Form 9; October 2011 transcript.  

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation.  See 38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 3.361(d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Review of the VA records related to the scheduled December 30, 2009 surgery reveal that the Veteran refused to have general anesthesia and asked for a block with sedation.  An axillary block was discussed with him and the surgeon with an agreement to have general anesthesia as a backup.  A right trans arterial axillary block was performed with good analgesia using plain Lidocaine.  A few minutes following the block, the Veteran became extremely anxious and tachycardia with heart rate up to 140/minute and hypertensive 180's/115 was reported.  A generalized erythematous skin rash was also noted.  After being administered intravenous medication, which resulted in improvement of the rash and blood pressure and heart rate returning to base line, the Veteran asked to postpone the surgery and refused to proceed despite being offered general anesthesia.  The Veteran was transferred to the PACU and a repeat EKG was performed with no change and normal cardiac enzymes.  He stayed in the PACU until the block was gone and reported normal motor and sensory function of his right upper extremity.  

In subsequent VA records, it appears that the anesthesiologist was concerned that the Veteran's reaction was not typical for a Lidocaine adverse reaction and that other conditions that might lead to similar adverse reactions should be ruled out, including pheochromocytoma and carcinoid syndrome, given the Veteran's history of hypertension.  The Veteran was later evaluated for possible pheochromocytoma and it appears plasma fractionated free metanephrines and catechols, as well as 24 hour urine for metanephrines, catecholamines and vanillylmandelic acid, were all normal.  Pheochromocytoma was ruled out.  

Review of VA treatment records reveal that the Veteran underwent a nerve conduction study (NCS) on December 21, 2009 (prior to the scheduled December 30, 2009 procedure), which was abnormal.  More specifically, there was electrophysiologic evidence for a mild right ulnar neuropathy across the elbow.  In addition, there was a mild-moderately severe sensorimotor right median neuropathy at the wrist (as in carpal tunnel syndrome) and a mild median nerve neuropathy on the left.  Another NCS was performed in March 2011.  The conclusion was electrodiagnostic evidence of right median nerve distal entrapment neuropathy across the wrist, consistent with clinic diagnosis of CTS, at least moderate in severity; evidence of mild right doralulnar cutaneous neuropathy, demyelinating type; and evidence of mild right radialmotor distalneuropathy, demyelinating type.  
      
A medical opinion was obtained in April 2011.  A VA examiner noted that the Veteran's problem was mild cutaneous neusapracia of a sensory branch in the right thumb with numbness and weakness of hand grip.  It was also noted that the Veteran stated that his right thumb numbness came on suddenly at the time of an attempted axillary nerve block.  Following physical examination and review of the nerve conduction studies reported above, the Veteran was diagnosed with right hand carpal tunnel syndrome.  Mild cutaneous neusapracia of a sensory branch in the right thumb with numbness and weakness of hand grip was noted as a problem associated with the diagnosis.  It was the examiner's opinion that the right arm disability (carpal tunnel syndrome) is less likely as not caused by or a result of VA medical treatment/surgery.  The examiner explained that the Veteran's nerve problems in his right hand were a continuation of the carpal tunnel syndrome the Veteran had prior to the surgery.  The examiner reported that the Veteran had an EMG/NCS prior to the surgery showing mild to moderate carpal tunnel syndrome in his right hand with neuropathy.  The examiner was of the opinion that the Veteran's current symptoms are most likely a continuation of this process and not secondary to carelessness, negligence, lack of proper skill, or error in judgment during the surgery.
      
The Board compared the nerve conduction studies performed in December 2009 and March 2011 and notes that although both reveal right ulnar/doralulnar neuropathy and right median neuropathy, only the March 2011 NCS revealed evidence of mild right radialmotor distalneuropathy.  Given the foregoing, the Board determined that an additional medical opinion would be helpful in answering several questions.  

The Board requested an expert medical opinion in February 2012.  The expert was asked to compare the Veteran's condition immediately before the December 30, 2009 administration of the right trans arterial axillary block using plain Lidocaine to his condition afterwards and to consider the nerve conduction studies of record in order to determine, first, whether the Veteran has an additional disability and, if so, to state what such additional disability was; and, second, to provide an opinion as to whether it is at least as likely as not that the Veteran's carpal tunnel syndrome (right median nerve distal entrapment neuropathy) was aggravated (i.e., increased in disability) by the December 30, 2009 administration of the right trans arterial axillary block using plain Lidocaine.  If the expert provided an affirmative response to the second question, s/he was asked to describe the specific changes.

If the expert determined that the Veteran did have an additional disability following the December 30, 2009 administration of the right trans arterial axillary block using plain Lidocaine, s/he was asked to provide an opinion as to whether it is at least as likely as not that the additional disability was caused by the December 30, 2009 administration of the right trans arterial axillary block using plain Lidocaine.  If the expert answered in the negative, s/he was asked to explain why the March 2011 finding of mild right radialmotor distalneuropathy is not an additional disability.  

Lastly, if the expert determined that the Veteran did have an additional disability caused by the December 30, 2009 administration of the right trans arterial axillary block using plain Lidocaine, s/he was asked to provide an opinion as to whether the additional disability was due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the treatment; or an event not reasonably foreseeable.

The expert medical opinion was provided in April 2012 by Dr. S.B., a staff neurologist.  Dr. B. reported that the Veteran did not appear to have additional disability from the anesthesia, but the EMG done on December 21, 2009 does not appear to mention right radial nerve sensory or motor conduction and so it should not be concluded that there was radial nerve abnormality.  If it is considered abnormal, it might have been present before.  Dr. B. also reported that no actual numbers are available from the conduction studies to determine the severity of the Veteran's CTS and if it is better or worse after the axillary nerve block; that ulnar sensory conduction velocity was also mentioned as slow in the December 21, 2009 report; and that each EMG lab has their own normal ranges but the dorsal ulnar cutaneous nerve latency mentioned in the March 11, 2011 report still falls within the standard deviation values of standard electrodiagnostic tests.  Dr. B. asserted that if the block caused significant damage, the values would be much worse and, therefore, the findings should be considered as the normal progression of the Veteran's CTS, if not any other demyelinating process.  Dr. B. indicated that the values provided for the right median nerve in the March 11, 2011 report only supports mild right CTS, while again noting that the actual values from the December 21, 2009 EMG were not available.  

Dr. B. went on to report that right radial conduction in the March 11, 2011 report was actually clipped off, but distal latencies available indicate that left radial nerve distal latency is actually slower than on the right.  Most importantly, it appears there is no actual conduction block or conduction delay between the axilla and the forearm based on the available study, and so does not support the allegation that the block caused a problem.  Dr. B. also indicated that needle examination did not indicate any denervation changes on March 11, 2011, while noting that it was not done on December 21, 2009.  Dr. B. concluded that it is very doubtful that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, caused to so-called weakness in hand grip and that such an event is foreseeable.  Dr. B. noted that the Veteran had received Lidocaine blocks before without any reaction; that common side effects for Lidocaine administration into the axillary artery would be hypotension and bradycardia, but not likely the other way around unless something else happened; and that the Veteran's subsequent neurological examination failed to demonstrate any weakness in hand grip.  

The Board emphasizes that the statute does not authorize benefits under 38 U.S.C.A. § 1151 in the absence of a qualifying additional disability and finds that after reviewing the claims folder, there is no medical evidence showing that the Veteran has an additional disability as a result of anesthesia administered by VA prior to an aborted surgery (right elbow removal of loose body at medial epicondyle decompression and possible neuroplasty ulnar nerve) that was scheduled for December 30, 2009.  In fact, two medical professionals have determined that no additional disability exists and that the right hand carpal tunnel syndrome existed prior to December 30, 2009.  

The April 2011 VA examiner concluded after examination that the Veteran had right hand carpal tunnel syndrome with the associated problem of mild cutaneous neusapracia of a sensory branch in the right thumb with numbness and weakness of hand grip.  The examiner was of the opinion that the right hand carpal tunnel syndrome is less likely as not caused by or a result of VA medical treatment/surgery because the nerve problems in the Veteran's right hand were a continuation of the carpal tunnel syndrome he had prior to the surgery, which was evident on an EMG/NCS conducted prior to the surgery that showed mild to moderate carpal tunnel syndrome in his right hand with neuropathy.  The examiner concluded that since the Veteran's current symptoms were a continuation of this process, they were not secondary to carelessness, negligence, lack of proper skill, or error in judgment during the surgery.  Similarly, the expert concluded that the Veteran did not have any additional disability from the anesthesia and that the symptomatology associated with the Veteran's right hand was a continuation of the carpal tunnel syndrome that existed prior to December 30, 2009.  The Board assigns a high probative value to these opinions because they are supported by adequate rationale and are based on diagnostic testing.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In answering the question whether it is at least as likely as not that the Veteran's carpal tunnel syndrome (right medial nerve distal entrapment neuropathy) was aggravated by the anesthesia, the expert acknowledged that the EMG done prior to that date (on December 21, 2009) does not appear to mention right radial nerve sensory or motor conduction such that it cannot be concluded that there was radial nerve abnormality.  Dr. B. also acknowledged that no actual numbers are available from the conduction studies to determine the severity of the Veteran's CTS and if it is better or worse after the axillary nerve block.  He noted, however, that ulnar sensory conduction velocity was also mentioned as slow in the December 21, 2009 report and that the dorsal ulnar cutaneous nerve latency mentioned in the March 11, 2011 report falls within the standard deviation values of standard electrodiagnostic tests.  The expert concluded that the findings should be considered as the normal progression of the Veteran's CTS because if the block caused significant damage, the values would be much worse.  He also noted that the values provided for the right median nerve in the March 11, 2011 report only supports mild right CTS; that distal latencies available in that report show that left radial nerve distal latency is actually slower than on the right; and that it did not appear there was an actual conduction block or conduction delay between the axilla and the forearm.  The expert concluded that there was no support for the allegation that the block caused a problem.  Given the foregoing, it cannot be said that there is a qualifying additional disability in the absence of any evidence that the pre-existing right carpal tunnel syndrome worsened after the administration of anesthesia by VA on December 30, 2009.  

The Board acknowledges the Veteran's assertion that the anesthesia administered on December 30, 2009 contained an overdose of Epinephrine, and that two medical professionals (his primary care doctor and the University of Rochester Medical Center) opined that the cause of the numbness in his right thumb, wrist and hand was this overdose.  See e.g., May 2011 VA Form 9.  As the Board has determined that the Veteran does not have a qualifying additional disability, there is no need to discuss whether or not the anesthesia did in fact contain such an overdose.  For the same reasons, there is also no need to discuss the Veteran's assertion that the reaction was not caused by an allergy to Lidocaine.  

The Board also acknowledges the Veteran's assertion that he did not have carpal tunnel syndrome in his right hand prior to December 30, 2009.  He is not competent, however, to make such an assertion because he is not qualified through education, training, or experience to offer a medical diagnosis.  See 38 C.F.R. § 3.159(a)(1).  Moreover, carpal tunnel syndrome is not a disability that capable is of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  In addition, both the April 2011 VA examiner and the expert who provided the April 2012 opinion determined that right carpal tunnel syndrome existed prior to the administration of the anesthesia.  The Board again notes that these opinions are assigned a high probative value.  

Under the circumstances of this case, the preponderance of the evidence is against the claim and the claim must be denied.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a May 2011 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's VA treatment records, to include those associated with the December 30, 2009 aborted surgery, have been associated with the claims folder, and he was afforded an appropriate examination in connection with his claim.  The Board also sought an additional expert medical opinion.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of anesthesia administered by VA prior to right elbow surgery on December 30, 2009, to include numbness in the right wrist and right thumb, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


